                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re: Pamela Heard-Johnson                     )       Chapter 13 Proceeding
                   Debtor                       )       Case No. 14-16608
                                                )       Judge Price Smith

                  MOTION TO INCUR DEBT AND PURCHASE A VEHICLE

        Now comes Pamela Heard-Johnson, debtor herein, by and through counsel, and hereby moves

this Honorable Court for permission to purchase a vehicle. Debtor submits that her vehicle is in poor

condition and in need of significant repairs. She is employed and must have a vehicle. Debtor cannot

rely on her present vehicle and cannot risk having no transportation, especially with winter approaching.

        Debtor has the opportunity to purchase a reliable 2018 Ford Escape through Ganley Lincoln of

Middleburg Heights. The terms of the proposed deal are as follows: 72 months at 14.95% interest with

a monthly payment of $506.34. (See Exhibit A attached hereto). Debtor is a single woman and the

payment includes an extended warranty, which will provide her with peace of mind.

        A car is a necessary expense and debtor has adjusted her monthly expenses so that the car

payment will not jeopardize the completion of her Chapter 13 Plan in on or about eight (8) months.

Alternatively, a broken down vehicle would impact debtor’s ability to work and jeopardize her ability

to fund the plan and complete it in a timely fashion.

        WHEREFORE, debtor requests that this Court issue an Order Order permitting debtor to incur

additional debt and purchase a vehicle.

                                                        Respectfully submitted,

                                                        /s/ Renée Heller
                                                        Renée Heller (0062894)
                                                        Attorney for Debtor
                                                        14077 Cedar Road, Ste 101
                                                        Cleveland, OH 44118
                                                        (216) 691-0404




14-16608-jps       Doc 60     FILED 10/18/18        ENTERED 10/18/18 12:59:52              Page 1 of 2
                                 CERTIFICATE OF SERVICE

        A copy of the foregoing Motion was served on October 18, 2018 via regular U.S. Mail or
electronically to:

Lauren Helbling, Chapter 13 Trustee
ch13trustee@ch13cleve.com

Pamela Heard-Johnson, debtor, 103 Greenbriar Court Cleveland, OH 44143

Ganley Lincoln of Middleburg Heights, 6930 Pearl Road, Middleburg Hts., OH 44130


                                                            /s/ Renee Heller
                                                            Renee Heller
                                                            Attorney for Debtor




14-16608-jps      Doc 60     FILED 10/18/18     ENTERED 10/18/18 12:59:52          Page 2 of 2
